52 N.Y.2d 748 (1980)
State Division of Human Rights, on Complaint of Fannie J. Williams, Appellant,
v.
Burroughs Corporation, Respondent.
Court of Appeals of the State of New York.
Argued November 17, 1980.
Decided December 16, 1980.
Ann Thacher Anderson for appellant.
William E. McKnight for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (73 AD2d 801).